BLOODWORTH, Justice.
Petition of R. D. Dulaney for writ of certiorari to the Court of Criminal Appeals to review and revise judgment and decision of that court in Dulaney v. State, 56 Ala.App. 374, 321 So.2d 713 (1975), is denied.
By denying the writ, we point out that writs of certiorari are frequently denied without any consideration on the merits. Haden v. Olan Mills, Inc., 273 Ala. 129, 135 So.2d 388 (1961). A denial of certiorari should never be considered on the merits of the controversy. See Hamilton Brown Shoe Co. v. Wolf Brothers, 240 U.S. 251, 36 S.Ct. 269, 60 L.Ed. 629 (1916). Furthermore, our denial of the writ should not be understood as approving or disapproving the language used, or the statements of law contained in the opinion of the Court of Criminal Appeals. See Cooper v. State, 287 Ala. 728, 252 So.2d 108 (1971).
Writ denied.
HEFLIN, C. J., and FAULKNER, AL-MON and EMBRY, JJ., concur.